Citation Nr: 0515554	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-14 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for vertigo, currently 
evaluated as 30 percent disabling.

3.  Entitlement individual unemployability, to include 
extraschedular consideration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1955 to July 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated February 2002 
(granting the veteran service connection for bilateral 
hearing loss with an evaluation of 10 percent and vertigo 
with an evaluation of 10 percent) and November 2004 (denying 
individual employability) from the St. Louis, Missouri 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In January 1998 the veteran filed a claim for bilateral 
hearing loss and vertigo.  A rating decision dated February 
1998 denied the veteran's claims.  The veteran submitted a 
timely notice of disagreement in April 1998 and timely 
perfected his appeal in June 1998.  This claim came before 
the Board in March 2000.  The issues of bilateral hearing 
loss and vertigo were remanded as being well-grounded and the 
RO issued a subsequent rating decision dated February 2002, 
granting the veteran a 10 percent evaluation for bilateral 
hearing loss and a 10 percent evaluation for vertigo.  The 
veteran then filed a timely notice of disagreement in 
February 2002.  In March 2003, the RO issued a rating 
decision increasing the veteran's vertigo evaluation from 10 
percent to 30 percent.  The veteran perfected his appeal in 
April 2003.

In February 2002, the veteran filed a claim for individual 
unemployability.  The RO denied the claim in November 2004.  
The veteran timely submitted a notice of disagreement in 
December 2004 and perfected his appeal in February 2005.

These three issues have been merged for this appeal.

Since the assignment of a higher evaluation for vertigo could 
impact the veteran's claim for individual unemployability now 
on appeal, the two issues are inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. 
Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. 
App. 11, (1998).  As such, following notification of the 
veteran's rights under the VCAA regarding his vertigo claim, 
the VA should readjudicate the veteran's claim and then 
return the veteran's individual unemployability claim to the 
Board for further adjudication.

The issue of vertigo is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 2000, the veteran's average pure tone decibel 
loss was 38 in the right ear and 95 in the left ear, with 
speech recognition of 92 percent in the right ear and 62 
percent in the left ear.  This translates to Level I hearing 
in the right ear and Level VIII hearing in the left ear.

2.  In October 2000, the veteran's average pure tone decibel 
loss was 33 in the right ear and 86 in the left ear, with 
speech recognition of 90 percent in the right ear and 0 
percent in the left ear.  This translates to Level II hearing 
in the right ear and Level XI hearing in the left ear.

3.  In February 2003, the veteran's average pure tone decibel 
loss was 38 in the right ear and 94 in the left ear, with 
speech recognition of 96 percent in the right ear and 0 
percent in the left ear.  This translates to Level I hearing 
in the right ear and Level XI hearing in the left ear.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.87, Diagnostic Code 6100 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated April 2003, the RO 
informed the veteran of the elements necessary to 
substantiate his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The April 2003 letter informed the 
veteran that the RO would make reasonable efforts to help him 
obtain evidence necessary to support his claim.  This 
included medical records, employment records, or records from 
other Federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The April 2003 letter requested the veteran provide 
medical evidence showing current treatment for an increased 
evaluation for his service-connected bilateral hearing loss.  
He was requested to provide the names of the people, agencies 
or companies who had relevant records and the corresponding 
addresses, time frames covered by such records and the 
conditions for which he was treated.  He was also asked to 
fill out and return the VA Form 21-4142 to provide 
authorization to the VA to obtain his records.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO did not send a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his service-connected bilateral 
hearing loss.  There are no outstanding records to obtain.  
When the veteran has provided information about where he was 
treated for his claimed condition, the VA has obtained said 
records.  Therefore, for all of the aforementioned reasons, 
it is determined that the veteran was not prejudiced by the 
RO's not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim.  

It is noted that pursuant to 38 U.S.C.A. § 5103, upon receipt 
of a substantially complete application, the RO must provide 
the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in February 1998, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in February 1998 predated the 
VCAA, the required notices described in the VCAA could not 
have been given before then.  Furthermore, VA has 
consistently asked the veteran for information about where 
and by whom he was treated for his bilateral hearing loss 
throughout the more than 7 years that his claim has been 
adjudicated.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the April 2003 VCAA letter.  Following that 
letter, the development of the claim continued, and, in 
October 2004, the claim was reviewed and the veteran was sent 
a supplemental statement of the case.  As a result, the 
veteran was provided the required notices and he was afforded 
an opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).
In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Background

The veteran served on active duty in the United States Navy 
from September 1955 to July 1959.

On the veteran's entrance Standard Form (SF) 88, the examiner 
noted that the veteran's ears were normal and that he 
suffered from no neurological problems.  The examiner noted 
that the time element of the examination did not permit a 
chest x-ray, serology or blood typing.  On the veteran's SF 
89, he indicated that he did not suffer from dizziness or 
fainting spells, ear trouble or running ears.  The examiner 
noted that the veteran's history had been reviewed and not 
considered significant.

In March 1959 the veteran reported to sick call with 
complaints of an earache.  The veteran stated that he had 
suffered from several episodes before.  His canals and drums 
were injected bilaterally and he was diagnosed with acute 
pharyngitis.  A follow-up note dated March 11, 1959 indicated 
that the veteran's condition was improving.  A note dated 
March 16, 1959 indicated that the veteran was much better and 
that he was to continue his medication.

On the veteran's discharge SF 88, the examiner noted that the 
veteran's ears and neurologic system were normal.  The 
veteran was qualified for release from active duty.

The veteran submitted private medical evidence from the 
M.E.N.T.C. dated May 1998.  The letter from L.D.M., D.O. 
indicated that the veteran presented with a history of 
vertigo for one year, which prevented him from active 
employment.  The vertigo had a duration of seconds to 
minutes, spinning in character and was positional in nature.  
However, it occurred not only when he assumed a left 
recumbent position but also when he looked up.  The veteran 
also related a history of sudden sensorineural hearing loss, 
onset 11 years ago, accompanied by tinnitus.  He also stated 
that he had suffered from and was hospitalized for three ear 
infections while in service.

Physical examination revealed a retracted epitympanum on the 
right ear.  There did not appear to be perforation of the 
tympanic membrane.  There was also tympanosclerosis in both 
tympanic membranes and a small retraction pocket on the 
epitympanum on the left.  Hallpike testing yielded 
disconjugate eye motions.  No true nystagmus was detected.  
While in the left recumbent position, canalith repositioning 
procedure was initiated and subsequently completed in an 
attempt to alleviate any positional vertigo that might be 
secondary to canalithiasis.

The examiner diagnosed the veteran with deafness of the left 
ear secondary to sudden sensorineural hearing loss and benign 
positional vertigo of the left ear.  Doubt was noted as to an 
intracranial tumor.

Pure tone audiological results were associated with the 
examination, but were not interpreted.  The impression noted 
beneath the audiological charts was mild to severe 
sensorineural hearing loss of the right ear and profound 
sensorineural hearing loss of the left ear.

The veteran submitted a letter from the wife of his former 
physician (who was the late P.I.N., M.D.'s office assistant), 
which stated that the veteran was treated for an ear problem 
in 1958 while on leave from the Navy.

In March 1999 the veteran submitted the statement of his 
brother.  The letter indicated that the veteran, accompanied 
by his brother, went to see P.I.N., M.D. when the veteran was 
home on leave from the Navy.  The veteran's brother stated 
that the veteran had complained of loud gun noises aboard 
ship.

A statement from the M.E.N.T.C. dated April 1999 stated that 
it was the examiner's understanding that the veteran had 
considerable blast exposure secondary to gunfire while in the 
Navy.  The examiner stated that in his opinion, it was at 
least as likely as not that his symptoms began when the 
veteran was in service.  Current findings indicated normal 
tympanic membranes.  There was evidence of injury to the 
inner ear hair cells, i.e. hearing mechanism which is often 
brought about by trauma, was registered on otoacoustic 
emission testing.  The veteran's hearing loss was dramatic 
and profound in the left ear and was noted to adversely 
affect hearing at the higher frequencies on the left.  
Tinnitus, although subjective, had been present since his 
exposure to gunfire, and a balance disorder had also been 
present for a long time.  The veteran also underwent an MRI 
of his head secondary to asymmetrical hearing loss and no 
evidence of intracranial tumor was noted.

In July 2000 the veteran submitted to an audiological 
examination.  The veteran complained of being exposed to 
noise while in the military, such as artillery, aircraft, 
heavy equipment, weapons, diesel engines as well as 
explosives.  He reported that he was not required to use 
hearing protection while in the military.  He reported that 
he has had ear infections since 1955.  He stated that his 
eardrum ruptured in 1956, which led to ear surgery in 1998.  
He also reported a history of chronic dizziness from 1955 to 
present, with which he stated he veered off more to the right 
than to the left and noted a spinning sensation and an 
increase in tinnitus occasionally with his dizziness.

The results of the pure tone examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
50
55
LEFT
N/A
110
90
90
90

Speech recognition scores based on the Maryland CNC word test 
were 92 percent for the right ear and 62 percent (at best) 
for the left ear.

The examiner diagnosed the veteran with right high frequency 
moderate to severe mixed hearing loss and left ear profound 
hearing loss.  Bilateral tinnitus was also noted.  It was 
noted that it was at least as likely as not that he veteran's 
tinnitus was related to his sensorineural hearing loss and to 
his history of noise exposure.  

In October 2000 the veteran submitted to an audio 
examination.  The veteran stated that he suffered from 
hearing loss, tinnitus, ear infections and chronic dizziness.  
The examiner diagnosed the veteran with bilateral sensory 
neural hearing loss with bilateral tinnitus.  It was at least 
as likely as not that the hearing loss and tinnitus were 
caused by military noise exposure and may have worsened as a 
civilian.

The pure tone examination results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
50
50
LEFT
110
100
80
75
90
Speech recognition scores based on the Maryland CNC word test 
were 90 percent for the right ear and 0 percent (at best) for 
the left ear.

The veteran submitted to a cranial nerves examination in 
December 2000.  The veteran reported to the examiner that his 
difficulties began in 1955.  At that time he also noticed 
ringing in both ears.  At or about the same time, he noticed 
decreased hearing in both ears and dizzy spells, which, by 
his description, was consistent with true vertigo.  The 
veteran asserted that his dizzy spells occurred in any 
position and were not affected by change of head motion.  He 
described spinning sensations with nausea and staggering, 
lasting approximately one to five minutes, intermittently and 
without warning.

Neurological examination reveled a well-developed, well-
nourished man with normal mental status, station and gait.  
Cranial nerves II-XII were tested and found to be intact.  
Specifically, here was no nystagmus, no loss of facial 
sensation, normal corneal reflexes, normal eye grounds, 
normal facial sensation and innervation of facial 
musculature.  The veteran demonstrated decreased hearing in 
the right ear and no hearing by crude testing in the left 
ear.  The palate elevation was midline and the tongue 
protruded in the midline.  Motor examination disclosed normal 
strength, tone and volume in all four extremities.  Tendon 
reflexes measured 2+ and were symmetrical and equal; plantar 
responses were flexor.  Cerebellar function tests were 
performed normally in both upper and lower extremities.  The 
examiner concluded that the veteran had a normal neurologic 
examination and was of the opinion that the veteran suffered 
from aural vertigo.

In February 2001, the veteran submitted a letter from his 
former employer, L.J.J. of P.P.  The letter stated that the 
veteran's employment had been terminated due to his worsening 
problems related to dizziness and staggering while performing 
his duties on the job.  The letter went on to state that the 
veteran's condition had seriously handicapped him to a degree 
where he could no longer perform the constant stooping, 
standing on a ladder, etc. as a painter.  It was stated that 
the former employer believed the veteran was unemployable due 
to the liability he posed.

In February 2003, the veteran submitted to a VA ear disease 
examination.  Upon physical examination it was noted the 
veteran had auricles bilaterally with no tissue loss or other 
deformities.  External canals were clear bilaterally.  
Tympanic membranes were intact bilaterally, although there 
was some scarring noted to the tympanic membranes.  No 
perforations were noted.  No mastoids with discharge or other 
irregularities were noted nor was any secondary ear disease 
present.  There were no infections of the middle or inner ear 
or a peripheral vestibular disorder.  The veteran had chronic 
complaints of vertigo, occurring on a daily basis, 
approximately two to three times per day lasting for 10 to 30 
minutes at a time.  His condition usually improved with 
sitting.  There was no history of Menier's syndrome.  The 
examiner diagnosed the veteran with hearing loss, tinnitus 
and vertigo.

A VAMC Columbia Ear, Nose and Throat clinic note, dated July 
2000, indicated that the veteran was not currently suffering 
from vertigo, but reported a history of vertigo that had been 
disabling and kept him from performing his duties as a 
painter.

In February 2003 the veteran submitted to a VA audio 
examination.  The examiner noted that due to the veteran's 
statement on the problems with vertigo that it was her 
opinion that he should not perform his occupation as a 
painter due to liability.  The examiner diagnosed the veteran 
with mild slopping to severe noise-induced mixed hearing loss 
and severe to profound sensorineural hearing loss.  An 
audiogram evaluation was not provided in order to rule out 
hearing loss prior to discharge.  Therefore, hearing loss, 
AU, was more likely than not caused from being exposed to 
various types of loud noises and experiencing ear infections 
while serving in the military.  Current hearing loss was 
noted to have possibly worsened as a civilian due to age-
related factors.  The veteran was also diagnosed with 
constant, high-pitched tinnitus, AU, which accompanied the 
hearing loss and worsened when he was experiencing ear 
infections or dizziness, consistent with the hearing loss 
etiology.

Pure tone thresholds in decibels were measured at the 
following frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
40
55
LEFT
N/A
110
90
80
95

Speech recognition scores based on the Maryland CNC word test 
were 96 percent for the right ear and 0 percent for the left 
ear.

In April 2003, the veteran submitted a letter from R.H., M.D. 
of F.C.R. that stated the veteran was unemployable as a 
commercial painter due to his hearing loss, vertigo and right 
shoulder limitations.  The veteran also had trouble hearing 
the normal spoken voice in a quiet examination room.

In April 2003, the veteran submitted a letter from Ms. D.G. 
what stated he had known the veteran for approximately five 
years.  She indicated that his hearing had become 
progressively worse during the time she had known him.

A note dated late January 2004 by R.H., M.D. indicated that 
the veteran presented with complaints of hearing loss.  It 
was noted that he had been totally deaf in the left ear since 
1998.  He had worsening hearing loss in his right ear to the 
point where it felt like his head was in a bucket and 
everything was muffled.  The veteran requested an ear, nose 
and throat referral.  The examiner under the section titled 
"previous plan" that he felt the veteran was unemployable 
as a commercial painter due to his hearing loss, vertigo and 
right shoulder limitations.

In January 2004 the veteran submitted a letter from E.B., 
M.D. that stated the veteran presented with a long-standing 
history of bilateral hearing loss.  He had profound hearing 
loss on the left side and a moderate to severe sensorineural 
hearing loss on the right.  The examiner stated that it was 
his professional opinion that the veteran's hearing loss was 
more likely than not related to his noise exposure in 
service.

Treatment records from the F.D.C. dated February 2004 
indicated the veteran had a long history of ear problems.  
The veteran stated that these symptoms began when he was in 
service.  He also reported problems with dizzy spells, which 
have worsened with his loss of hearing and had severely 
affected his ability as a painter.

Upon physical examination, the veteran's pinnae and external 
auditory canals were normal bilaterally.  Examination of the 
right tympanic membrane revealed a well-healed area where a 
previous tympanostomy tube was placed.  He did have a 
superior posterior retraction draped over the posterior 
ligament of the malleus and onto the incus and the chorda 
tympani nerve.  However, on the pneumatic otoscopy, the 
examiner was able to make the drum move and there was no 
evidence of squamous debris or cholesteatoma.  The left 
tympanic membrane appeared to be normal and was mobile to 
negative pressure.  Weber was to the right and air conduction 
was greater than bone on the right.  He could not detect the 
tuning fork on the left side.  The examiner's impression was 
bilateral sensorineural hearing loss and peripheral vertigo.

Dr. R.H. submitted a letter on behalf of the veteran dated 
March 2004.  He stated that the veteran was totally disabled 
due to his incurable peripheral vertigo, hearing loss, 
atherosclerotic heart disease and bilateral shoulder pain.  
The letter also indicated that the veteran had been seen by 
Dr. B, an ear, nose and throat specialist, who stated that 
there was no treatment for vertigo or hearing loss.

In November 2004 the veteran's former employer submitted a 
letter that stated the veteran's employment was terminated in 
February 2001.  The reason for the veteran's termination 
included dizzy spells and the inability to communicate with 
fellow employees due to poor hearing.  The former employer 
also stated that the veteran had become a liability and was 
no longer employable as a painter.


Analysis

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Discussion

The February 1998 rating decision on appeal denied service 
connection for bilateral hearing loss.  The veteran timely 
appealed the decision and his claim came before the Board in 
March 2000.  The Board remanded this claim back to the RO, 
which assigned the veteran a disability rating of 10 percent.  
The veteran continued to disagree with this assignment.  
Where as in this case an award of service connection for a 
disability has been granted and the assignment of an initial 
rating for that disability is disputed, separate ratings can 
be assigned for separate periods of time based on the facts 
found; in other words, the ratings may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A 
disability may require re-rating in accordance with changes 
in a veteran's condition.  It is essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  
See 38 C.F.R. § 4.1 (2004).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  

Unless a statute or regulation clearly provides otherwise, a 
revised statute or regulation will not apply to a pending 
case if it would produce genuinely retroactive effects, but 
the revised statute will apply in the absence of retroactive 
effects.  See VAOPGCCONCL 1-2004 citing VAOPGCPREC 7-2003, at 
17 and Landgraf v. USI Film Products, 511 U.S. 244 (1994).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
Rating Schedule allows for such audiometric test results to 
be translated into a numeric designation ranging from level 
I, for essentially normal acuity, to level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2004).

In exceptional cases, that is, when the pure tone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa (found at 38 C.F.R. § 4.85(h)), 
whichever results in the higher numeral, and each ear will be 
evaluated separately.  See 38 C.F.R. § 4.86(a) (2004).  When 
the pure tone threshold is 30 decibels or less at 1,000 hertz 
and 70 decibels or more at 2,000 hertz, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
See 38 C.F.R. § 4.86(b) (2004).  

In this case, the veteran contends that his hearing has 
worsened since the assignment of the 10 percent rating, 
thereby warranting a higher rating for his service-connected 
disability.  The resolution of this issue involves 
determining the level of hearing acuity in each ear.  

In all of the audiometric testing provided to the veteran, 
the results equate to various levels in the right ear and in 
the left ear.  The extent of disability does not, however, 
translate into entitlement to a higher disability rating on 
any of the indicated testing because the objective criteria 
have not been met.  The scheduler criteria are specific, and 
the veteran's hearing loss during the rating period has not 
been shown to be of sufficient severity to warrant the next 
higher 20 percent schedular rating.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992) (assignment of 
disability ratings for hearing impairment is derived by 
mechanical application of Rating Schedule to numeric 
designations after audiometric evaluations).

The Board notes that when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, 4000) is 55 
decibels or more, the Roman numeral designation for hearing 
impairment will be determined from either Table VI or Table 
Via (i.e. based only on pure tone threshold average), 
whichever results in the higher numeral.  See 38 C.F.R. 
§ 4.86(a) (2004).  In this case, the provisions of 38 C.F.R. 
§ 4.86(a) are for application only with respect to the 
veteran's right ear, and the Board notes that applying Table 
Via to the results of the audiologic testing of the right ear 
results in the same numeric designation as produced by 
application of Table VI.

Accordingly, as the veteran's bilateral defective hearing is 
10 percent disabling, the Board must conclude that an 
increased evaluation for his bilateral defective hearing is 
not warranted under the schedular criteria.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for an increased rating for bilateral hearing 
loss must be denied.  See 38 U.S.C.A §5107 (West 2002).


ORDER


Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling, is denied.


REMAND

?	This claim is remanded to comply with the Veterans 
Claims Assistance Act (VCAA), with regard to the 
veteran's claim for an increased rating for vertigo, 
currently evaluated as 30 percent disabling.

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Specifically, these laws and regulations require the VA to 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  It is noted that the veteran 
has not yet been provided notice as required under these 
provisions in written format.  Accordingly, this should be 
accomplished prior to a final decision.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The AMC must ensure that all provisions of VCAA are 
properly applied in the development of the claims.  
Specifically, the AMC must inform the veteran of the 
following:

a.  The AMC must inform the veteran of the 
information and evidence not of record that is 
necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).

b.  The AMC must inform the veteran of the 
information and evidence the VA will seek to 
provide.  See 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159(b)(1) (2004).

c.  The AMC must inform the claimant of the 
information and evidence the veteran is expected to 
provide.  See 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159(b)(1) (2004).

d.  The AMC must request that the veteran provide 
any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).

2.  After completing the above action, and any other 
development as may be indicated by any response received 
as a consequence of the actions taken in the paragraphs 
above, the claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of the case 
should be provided to the veteran.  After the veteran 
has had an adequate opportunity to respond, the appeal 
should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


